        Case 1:15-cr-00095-AJN Document 2842 Filed 05/06/20 Page 1 of 1

                                                                                               5/6/20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                    15-cr-95 (AJN)
  David Jones,
                                                                        ORDER
                        Defendant.


ALISON J. NATHAN, District Judge:

       The Court hereby orders that pursuant to the Criminal Justice Act, 18 U.S.C. § 3006A,

and the discretion of the Court, Renato C. Stabile is hereby appointed as CJA counsel to

represent the Defendant for the purpose of filing a compassionate release motion.

       The Clerk of Court is directed to mail a copy of this Order to Defendant.



 Dated: May 6, 2020
        New York, New York
                                                ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge
